DETAILED ACTION
Claims 1, 3-12, and 14-21 are pending, and claims 1, 3-12, and 16-21 are currently under review.
Claims 14-15 are withdrawn.
Claims 2 and 13 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 8/17/2022 and 9/14/2022 have been entered.  Claims 1, 3-12, and 14-21 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome some of the 112(b) rejections previously set forth in the Non-Final Office Action mailed 3/17/2022.
The affidavit under 37 CFR 1.132 filed 8/17/2022 is insufficient to overcome the previous rejections as set forth in the last Office action because:
It is noted that items 1) to 11) do not appear to allege any substantive points relevant to the previous rejections.
Items 12) to 13) of the affidavit state that the examples of prior art references are concrete disclosures, while the general description of the prior art is more aspirational and may not even function.  In response, the examiner notes that examples do not teach away from the broader disclosure of the prior art.  See MPEP 2123.  Thus, applicants’ reliance upon inventive examples of the prior art is not persuasive.  If applicant is of the position that the broadly disclosed ranges of the prior art is non-operable, the examiner notes that the burden of proof falls to applicant.  See MPEP 2121.  Since applicant provides no evidence or reasoning as to why the broader ranges of the prior art “may not function”, the examiner cannot concur. 
Items 14) to 15) of the affidavit state that the N levels of Horiuchi et al. are not feasible on an industrial scale.  In response, the examiner notes that the industrial scalability of the prior art has no bearing on the determination of patentability and obvious absent further evidence or reasoning to the contrary.
Items 16) to 19) of the affidavit state that the claimed Ti amount is intentional to avoid BN formation, and this concept is not taught by the prior art.  In response, it is noted that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Since the prior art teaches overlapping Ti amounts, prima facie obviousness exists absent concrete evidence to the contrary which applicant has not provided.
Items 20) to 21) of the affidavit rely upon the inventive examples of Horiuchi et al.  Again, it is noted that examples do not teach away from the broader disclosure of the prior art.  See MPEP 2123.  Thus, applicants’ reliance upon inventive examples of the prior art is not persuasive.  It is further noted that these examples of Horiuchi et al. were not relied upon in the previous rejections, such that applicants’ arguments are further moot.
Items 22) to 38) of the instant affidavit state that the respective prior art references do not teach the claimed B/N ratio.  The examiner cannot concur.  As stated in the previous office actions, the B and N amounts of the prior art overlap with the instantly claimed ratio, which is prima facie obvious.  See MPEP 2144.05(I).  Since applicant does not provide any actual evidence of criticality or significance for the claimed B/N ranges, the examiner cannot consider the claimed B/N ratio to be patentable over the prior art.
Items 39) to 40) of the instant affidavit state that Arbab et al. is directed to VM12-SHC steel, which is listed as a comparative example in the instant specification.  The examiner cannot concur.  It is noted that the “VM12-SHC” sample provided in table 3 of the instant specification does not specify an actual composition.  Thus, the examiner cannot consider VM12-SHC to pertain to the disclosure of Arbab et al. absent concrete evidence to the contrary.
Items 41) to 43) of the instant affidavit state that the combination of Horiuchi et al. and Ogami et al. is improper.  In response, it is noted that prima facie obviousness is a legal issue and thus applicants’ statements are not given weight.  See MPEP 716.01(c)(III).  Nonetheless, the examiner still cannot concur because the reliance upon Ogami et al. is merely to demonstrate the obviousness of a seamless tube shape as disclosed in the background section of Ogami et al. as would have been recognized by one of ordinary skill.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12, and 6-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 1, 16-18, and 21 recite testing “according to ISO DIN EN 204”.  The examiner notes that standards can change over time, such that it is unclear to the examiner as to what specific creep requirements are required in the instant steel absent a specific indication of the publication year of the aforementioned testing standard.  The examiner interprets the aforementioned recitation to be met by any version of ISO DIN EN 204.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 18 recites an amount of TiN sufficient “to protect free boron”.  The term “protect” is a qualitative term and thus it is unclear to the examiner as to what “protect” is meant to require in the instant claim scope.  The examiner interprets the instant claim to merely require formation of TiN as disclosed in the instant specification.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 20 further recites inclusion amounts of Ni without any upper limit.  Thus, it is unclear to the examiner whether these claims require an upper limit (as recited in independent claim 1) or not (as recited in the instant claims).  The examiner interprets the claimed ranges to refer to at least 0.25 to 0.4 weight percent Ni, respectively, such that said dependent claims appropriately further limit the scope of independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-12, 16-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2018/0051352).
Regarding claims 1 and 21, Kimura et al. discloses a hot rolled (ie. hot formed) seamless steel pipe useful for a steam power plant [0002-0003, 0121, claim14]; wherein said steel has a composition as seen in table 1 below [0094-0117].  The examiner notes that the overlap between the steel composition of Kimura et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Kimura et al. does not expressly teach a relationship between B and N as claimed.  However, the examiner notes that this relationship merely further limits the claimed B and N amounts.  The examiner accordingly notes that the aforementioned composition of Kimura et al. further overlaps with these B and N amounts.  Kimura et al. further discloses a time to rupture at 650 degrees C and 90 MPa of up to 10,000 hours, which reasonably overlaps with the claimed measured rupture time because testing at 650 degrees C at 100 MPa would result in a slightly lower rupture time as would have been recognized by one of ordinary skill [table3, fig.12-13].  See MPEP 2144.05(I).
Alternatively, Kimura et al. does not expressly a rupture time as claimed.  However, the examiner submits that an overlapping property of rupture time would have been expected to be present or would have naturally flowed from in the steel of Kimura et al. as will be explained below.  See MPEP 2112 & MPEP 2145(II).  Specifically, Kimura et al. discloses an overlapping composition as stated above (see previous).  Kimura et al. also discloses a final steel microstructure containing only tempered martensite as recognized by the examiner because, despite calling it a “ferritic” steel, Kimura et al. teaches processing steps that achieve tempered martensite and strictly avoid formation of ferrite [abstract, 0122-0125].  Accordingly, Kimura et al. expressly teaches prevention of delta ferrite, such that one of ordinary skill would recognize that the steel of Kimura et al. is absent delta ferrite [0095, 0097, 0099, 0101-0102, 0105-0106, 0110].  Thus, the microstructure of Kimura et al. falls within the microstructure range of the instant application [claims 10-12 below].  Since Kimura et al. discloses an overlapping steel composition and microstructure which falls within that as claimed, similar overlapping properties of rupture time would have been expected to be present or would have naturally flowed because materials having the same composition and structure would be expected to have the same properties absent concrete evidence to the contrary.  See MPEP 2112.01 & MPEP 2145(II).  See MPEP 2144.05(I).
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Kimura et al. (wt.%)
C
0.1 – 0.16
0.03 – 0.15
Si
0.2 – 0.6
0 – 0.8
Mn
0.3 – 0.8
0.1 – 0.8
P
0 – 0.02
0 – 0.02
S
0 – 0.01
0 – 0.01
Al
0 – 0.02
0 – 0.02
Cr
10.5 – 12
8 – 11.5
Mo
0.1 – 0.6
0 – 1.5
V
0.15 – 0.3
0.1 – 0.4
Ni
0.1 – 0.4
0 – 0.4
B
0.008 – 0.015
0.002 – 0.01
N
0.002 – 0.02
0.02 – 0.1
Co
1.5 – 3
0 – 2
W
1.5 – 2.5
0 – 3
Nb
0.02 – 0.07
0.02 – 0.12
Ti
0.001 – 0.02
0 – 0.01
Fe & Impurities
Balance
Balance


Regarding claims 3-9 and 20, Kimura et al. discloses the steel of claim 1 (see previous).  The examiner notes that the aforementioned steel composition of Kimura et al. further overlaps with the claimed compositional ranges.  See MPEP 2144.05(I).
Regarding claims 10-12, Kimura et al. discloses the steel of claim 1 (see previous).  As stated above, Kimura et al. reasonably suggests a complete tempered martensite microstructure that is absent any delta ferrite, which reasonably meets the instantly claimed microstructural ranges.  See MPEP 2131.03.  
Regarding claims 16-17, Kimura et al. discloses the steel of claim 1 (see previous).  As stated previously, Kimura et al. does not expressly teach a rupture time as instantly claimed.  However, since Kimura et al. discloses an overlapping steel composition and microstructure which falls within that as claimed as stated above, similar overlapping properties of rupture time would have been expected to be present or would have naturally flowed because materials having the same composition and structure would be expected to have the same properties absent concrete evidence to the contrary.  See MPEP 2112.01 & MPEP 2145(II). See MPEP 2144.05(I).
Regarding claim 18, Kimura et al. discloses the steel of claim 1 (see previous).  Kimura et al. does not expressly teach formation of TiN as claimed.  However, the claimed feature is disclosed by the instant specification to be obtained by meeting the claimed Ti and N ratios [p.11 spec.].  Since Kimura et al. discloses overlapping Ti and N amounts as stated above, and overlapping amount of TiN to protect free boron would have been expected or would have naturally flowed from the steel of Kimura et al. absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).  See MPEP 2144.05(I).

Claims 1, 3-12, 16-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. (US 2004/0057862) in view of Arbab et al. (US 2004/0109784) and Ogami et al. (JPH09310121, machine translation referred to herein).
Regarding claims 1 and 21, Horiuchi et al. discloses a hot rolled (ie. hot formed) martensitic heat resistant steel [abstract, 0069]; wherein said steel has a composition as seen in table 2 below [0039-0050, 0057-0058].  The examiner notes that the overlap between the disclosed steel composition of Horiuchi et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Horiuchi et al. further discloses that the steels achieve a heat resistance property of a rupture time of greater than 20,000 hours under 100MPa at 650 degrees C, which overlaps with the instantly claimed range [0076].  See MPEP 2144.05(I).
Horiuchi et al. does not expressly teach an inclusion of Ti as claimed.  Arbab et al. discloses a similar heat-resistant martensitic steel [abstract]; wherein Ti is controlled to be included in an amount of less than 0.01 weight percent as a known impurity amount resulting from furnace scrap [0108].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Horiuchi et al. by specifying a Ti inclusion amount as disclosed by Arbab et al. because said amount corresponds to an allowable impurity amount that is known to result from furnace scrap and that does not negatively affect said steel.
Horiuchi et al. further discloses that the steel can be used for piping for a superheater [0082]; however, Horiuchi et al. does not expressly teach that the steel is in the form of a seamless tube as claimed.  Ogami et al. discloses that it is known to form seamless martensitic stainless steel pipes for thermal power generation applications wherein the steam conditions require high strength and heat resistance [0001-0004].  Therefore, it would have been obvious to one of ordinary skill to modify the steel pipe of Horiuchi et al. to be seamless such that it can be desirably used for thermal power generation applications as taught by Ogami et al.
Horiuchi et al. does not expressly teach a relationship between B and N as claimed.  However, the examiner notes that this relationship merely further limits the claimed B and N amounts.  Accordingly, the examiner notes that the minimum amounts of B and N in the steel of Horiuchi et al. result in a minimum B/N value of approximately 1.6, which is still substantially close to the claimed B/N value of up to 1.5 such that prima facie obviousness exists because similar properties would have been expected.  See MPEP 2144.05(I).  Specifically, it is noted that the instant specification teaches controlling said B/N value in order to enable “transformation”.  It is not apparent to the examiner as to whether this teaching refers to microstructural “transformation” or “transforming” the steel into a seamless tube.  In either situation, Horiuchi et al. discloses a similar microstructure (as will be explained below), and Ogami et al. provides the motivation and methods of forming a seamless tube (as stated above).  Thus, similar properties of the claimed B/N ratio would have been expected relative to the combined disclosure of Horiuchi et al. and Ogami et al. such that the claimed B and N ranges of Horiuchi et al. is reasonably considered to be close to the claimed B/N values which is prima facie evidence of obviousness absent concrete evidence to the contrary.  See MPEP 2144.05(I).  
Table 2.
Element (wt.%)
Claim 1 (wt.%)
Horiuchi et al. (wt.%)
C
0.1 – 0.16
0.03 – 0.15
Si
0.2 – 0.6
0.01 – 0.9
Mn
0.3 – 0.8
0.01 – 1.5
P
0 – 0.02
0.0001 – 0.03
S
0 – 0.01
0.0001 – 0.01
Al
0 – 0.02
0.0005 – 0.015
Cr
10.5 – 12
8 – 13
Mo
0.1 – 0.6
0 – 2
V
0.15 – 0.3
0.05 – 0.5
Ni
0.1 – 0.4
0 – 0.1
B
0.008 – 0.015
0.008 – 0.03
N
0.002 – 0.02
0 – 0.005
Co
1.5 – 3
0.1 – 5
W
1.5 – 2.5
0 – 4
Nb
0.02 – 0.07
0.01 – 0.2
Ti
0.001 – 0.02
0 – 0.01 (Arbab)
Fe & Impurities
Balance
Balance


Regarding claims 3-9, the aforementioned prior art discloses the steel of claim 1 (see previous).  The examiner notes that the aforementioned composition of table 1 above further overlaps the claimed compositional formulas such that prima facie evidence of obviousness exists absent concrete evidence to the contrary.  See MPEP 2144.05(l).
Regarding claims 10-12, the aforementioned prior art discloses the steel of claim 1 (see previous).  Horiuchi et al. further discloses that the alloys have a microstructure of 100 percent tempered martensite [0070].  The examiner notes that the aforementioned microstructure of Horiuchi et al. falls within and overlaps the instantly claimed microstructural ranges.  See MPEP 2131.03 & MPEP 2144.05(l).
Regarding claims 16-17, the aforementioned prior art discloses the steel of claim 1 (see previous).  As stated previously, Horiuchi et al. teaches a heat resistance property of rupture time under 100 MPa and 650 degrees C of no less than 20,000 hours [0076].  The examiner notes that this range further overlaps with the instantly claimed rupture time ranges, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).

Claims 1, 3-12, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arbab et al. (US 2004/0109784).
Regarding claims 1 and 21, Arbab et al. discloses a hot rolled (ie. hot formed) steel seamless tube for superheaters [abstract, 0002, 0031]; wherein said steel has a composition as seen in table 3 below [0037-0109].  The examiner notes that the overlap and closeness between the disclosed composition of Arbab et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Specifically, it is not apparent to the examiner as to how the mere difference of 0.01 weight percent between the claimed upper limit of N and the disclosed lower N limit of Arbab et al. is substantially different such that patentably distinct results would be present, absent concrete evidence to the contrary.  The examiner's position is further bolstered by the fact that the instant invention and Arbab et al. both teach including N for the same reason of forming strengthening carbides wherein similar strength values are achieved by the instant invention and Arbab [p.9-10 table2 spec. & 0088-0092 table6 Arbab, respectively].  Thus, absent concrete evidence to the contrary, the examiner cannot consider a mere difference of 0.01 weight percent to be patentably distinct or unobvious over the substantially close N inclusion of Arbab et al.
Arbab et al. does not expressly teach a relationship between B and N as claimed.  However, the examiner notes that this relationship merely further limits the claimed B and N amounts.  The examiner accordingly notes that the aforementioned composition of Arbab et al. further overlaps with the claimed B/N relationship.  
Arbab et al. does not expressly teach a rupture time as instantly claimed. However, the examiner submits that a similar overlapping property of rupture time would have been expected to be present or would have naturally flowed from the steel of Arbab et al. as will be explained below.  See MPEP 2112 & MPEP 2145(II).  Specifically, Arbab et al. discloses an overlapping composition as stated above (see previous).  Arbab et al. also discloses a steel microstructure containing tempered martensite and being free or practically free of delta ferrite, or include no more than 1 percent of delta ferrite [abstract, 0111].  The microstructure of Arbab et al. thus falls within the microstructure range of the instant application [claims 10-12].  Since Arbab et al. discloses an overlapping steel composition and microstructure which falls within that as claimed, similar overlapping properties of rupture time would have been expected to be present or would have naturally flowed because materials having the same composition and structure would be expected to have the same properties absent concrete evidence to the contrary.  See MPEP 2112.01 & MPEP 2145(II).  See MPEP 2144.05(I).
Table 3.
Element (wt.%)
Claim 1 (wt.%)
Arbab et al. (wt.%)
C
0.1 – 0.16
0.06 – 0.2
Si
0.2 – 0.6
0.1 – 1
Mn
0.3 – 0.8
0.1 – 1
P
0 – 0.02
Impurity
S
0 – 0.01
0 – 0.01
Al
0 – 0.02
0 – 0.05
Cr
10.5 – 12
10 – 13
Mo
0.1 – 0.6
0 – 0.9 (determined by examiner)
V
0.15 – 0.3
0.15 – 0.35
Ni
0.1 – 0.4
0 – 1
B
0.008 – 0.015
0.001 – 0.01
N
0.002 – 0.02
0.03 – 0.12 (close)
Co
1.5 – 3
0.5 – 2
W
1.5 – 2.5
1 – 1.8
Nb
0.02 – 0.07
0.03 – 0.15
Ti
0.001 – 0.02
0 – 0.01
Fe & Impurities
Balance
Balance


Regarding claims 3-9 and 19-20, Arbab et al. discloses the steel of claim 1 (see previous).  The examiner notes that the aforementioned composition of table 3 above further overlaps and is substantially close to the claimed compositional formulas and ranges for the reasons stated above such that prima facie evidence of obviousness exists absent concrete evidence to the contrary. See MPEP 2144.05(I).  Regarding the closeness of the claimed N amount of claim 19, the examiner still considers the N amount of Arbab et al. to be substantially close such that prima facie obviousness exists for the same reasons as explained above.  See MPEP 2144.05(I).
Regarding claims 10-12, Arbab et al. discloses the steel of claim 1 (see previous).  As stated previously, Arbab et al. discloses a steel microstructure containing tempered martensite and being free or practically free of delta ferrite, or include no more than 1 percent of delta ferrite [abstract, 0111]. The examiner notes that the aforementioned microstructure of Arbab et al. reasonably meets and overlaps with the instantly claimed microstructural limitations.  See MPEP 2131.03 & MPEP 2144.05(I).  See MPEP 2144.05(I).
Regarding claims 16-17, Arbab et al. discloses the steel of claim 1 (see previous).  Arbab et al. does not expressly teach a rupture time as instantly claimed.  However, as stated previously, since Arbab et al. discloses an overlapping steel composition and microstructure which falls within that as claimed, similar overlapping properties of rupture time would have been expected to be present or would have naturally flowed from the steel of Arbab et al. because materials having the same composition and structure would be expected to have the same properties absent concrete evidence to the contrary.  See MPEP 2112.01 & MPEP 2145(II).  See MPEP 2144.05(I).
Regarding claim 18, Arbab et al. discloses the steel of claim 1 (see previous).  Arbab et al. does not expressly teach formation of TiN as claimed.  However, the claimed feature is disclosed by the instant specification to be obtained by meeting the claimed Ti ratio [p.11 spec.].  Since Arbab et al. discloses overlapping Ti amounts as stated above, and overlapping amount of TiN to protect free boron would have been expected or would have naturally flowed from the steel of Arbab et al. absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).  See MPEP 2144.05(I).

Claims 1 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (JPH11350031, machine translation referred to herein) in view of Ogami et al. (JPH09310121, machine translation referred to herein).
Regarding claim 1, Hasegawa et al. discloses a hot rolled (ie. hot formed) steel pipe [0001, 0024]; wherein said steel has a composition as seen in table 4 below [0011-0015, table1].  The examiner notes that the overlap between the steel composition of Hasegawa et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Hasegawa et al. does not expressly teach a relationship between B and N as claimed.  However, the examiner notes that this relationship merely further limits the claimed B and N amounts.  The examiner accordingly notes that the aforementioned composition of Igarashi et al. further overlaps with these B and N amounts.
Hasegawa et al. further teaches several embodiments having a creep rupture time of at least approximately 5900 hours at 650 degrees C and 100 MPa [table4].  The examiner submits that these ranges of rupture time disclosed by Hasegawa et al. would suggest a rupture time range that overlaps with the instant claim.  See MPEP 2144.05(I).
Alternatively, Hasegawa et al. does not expressly a rupture time as claimed.  However, the examiner submits that an overlapping property of rupture time would have been expected to be present or would have naturally flowed from in the steel of Hasegawa et al. as will be explained below.  See MPEP 2112 & MPEP 2145(II).  Specifically, Hasegawa et al. discloses an overlapping composition as stated above (see previous).  Hasegawa et al. also discloses a final steel microstructure containing only tempered martensite as recognized by the examiner because, despite calling it a “ferritic” steel, Hasegawa et al. teaches achieving only martensite, as well as a final tempering step that would achieve tempered martensite and as would have been recognized by one of ordinary skill [0001, 0050].  Hasegawa et al. also expressly teaches prevention of delta ferrite, such that one of ordinary skill would recognize that the steel of Hasegawa et al. is absent delta ferrite [0052].  Thus, the microstructure of Hasegawa et al. falls within the microstructure range of the instant application [claims 10-12 below].  Since Hasegawa et al. discloses an overlapping steel composition and microstructure which falls within that as claimed, similar overlapping properties of rupture time would have been expected to be present or would have naturally flowed because materials having the same composition and structure would be expected to have the same properties absent concrete evidence to the contrary.  See MPEP 2112.01 & MPEP 2145(II).  See MPEP 2144.05(I).
Hasegawa et al. does not expressly teach that the steel is in the form of a seamless tube as claimed.  Ogami et al. discloses that it is known to form seamless martensitic stainless steel pipes for thermal power generation applications wherein the steam conditions require high strength and heat resistance [0001-0004].  Therefore, it would have been obvious to one of ordinary skill to modify the steel pipe for heat exchangers of Hasegawa et al. to be seamless such that it can be desirably used for thermal power generation applications as taught by Ogami et al.
Table 4.
Element (wt.%)
Claim 1 (wt.%)
Hasegawa et al. (wt.%)
C
0.1 – 0.16
0.03 – 0.2
Si
0.2 – 0.6
0.01 – 1
Mn
0.3 – 0.8
0.1 – 2
P
0 – 0.02
Up to 0.1 (examples)
S
0 – 0.01
Up to 0.005 (examples)
Al
0 – 0.02
0.002 – 0.1
Cr
10.5 – 12
8 – 13
Mo
0.1 – 0.6
0.5 – 2
V
0.15 – 0.3
0.05 – 0.5
Ni
0.1 – 0.4
0.05 – 3
B
0.008 – 0.015
0.0005 – 0.01
N
0.002 – 0.02
0.005 – 0.1
Co
1.5 – 3
0.05 – 5
W
1.5 – 2.5
0.5 – 4
Nb
0.02 – 0.07
0.01 – 0.2
Ti
0.001 – 0.02
0.005 – 0.1
Fe & Impurities
Balance
Balance


Regarding claim 18, Hasegawa et al. discloses the steel of claim 1 (see previous).  Hasegawa et al. does not expressly teach formation of TiN as claimed.  However, the claimed feature is disclosed by the instant specification to be obtained by meeting the claimed Ti ratio [p.11 spec.].  Since Hasegawa et al. discloses overlapping Ti amounts as stated above, and overlapping amount of TiN to protect free boron would have been expected or would have naturally flowed from the steel of Hasegawa et al. absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).  See MPEP 2144.05(I).
Regarding claim 19, Hasegawa et al. discloses the steel of claim 1 (see previous).  The examiner notes that the aforementioned steel composition of Hasegawa et al. further overlaps with the claimed compositional range.  See MPEP 2144.05(I).

Response to Arguments
Applicant's arguments, filed 8/17/2022, regarding the previous 112(b) rejections have been fully considered but they are not persuasive.
Applicant argues that one of ordinary skill would understand the claimed ISO DIN EN 204 to be the most up to date version prior to July 2016.  However, the examiner cannot concur with applicants’ mere conclusory remarks absent concrete evidence or reasoning to the contrary.  For example, it is noted that older versions of ISO DIN EN 204 could reasonably be referenced by one of ordinary skill if newer versions were not accessible.  
Applicant argues that claim 20 is not indefinite because claim 19 depends upon claim 1 and thus requires all the limitations of claim 1.  In response, the examiner agrees and notes that this requirement is the reason for indefiniteness.  Specifically, independent claim 1 recites an upper limit of Ni of 0.4 weight percent.  However, dependent claim 20 is written to be contrary to independent claim 1 because no upper limit is recited.  As stated above, the examiner interprets claim 20 to also require the upper limit as recited in claim 1.  The examiner suggests amending claim 20 to also recite an upper limit to overcome the instant 112(b) rejection.
Applicant's arguments, filed 8/17/2022, regarding the previous 103 rejections have been fully considered but they are not persuasive.
Applicant argues that the prior art fails to teach the claimed B/N ratio and that the claimed Ti is different from the Ti of the prior art, which are the same points as stated in the above affidavit.  The examiner cannot concur for the same reasons as explained above.
Applicant's arguments, filed 9/14/2022, regarding the previous 103 rejections have been fully considered but they are not persuasive.
Applicant argues against Ti as an impurity in Kimura et al. vs. intentional Ti inclusion as taught in the instant specification.  The examiner cannot concur.  Firstly, it is noted that the independent claim does not recite any limitations regarding precipitates, such that the examiner only considers the instant arguments to pertain to amended claim 18.  Secondly, it is again noted that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Instant claim 18 merely recites a amount of TiN “sufficient to protect free boron,” which is defined by applicant to require up to 0.02 weight percent Ti as claimed.  Since Kimura et al. teaches overlapping Ti amounts, similar overlapping amounts of TiN would have been expected or naturally flowed absent concrete evidence to the contrary, which applicant has not provided.  See MPEP 2112 & MPEP 2145(II) & MPEP 2144.05(I).
Applicant further argues against Kimura et al. based on the examples of Kimura et al.  However, the examiner again notes that examples do not teach away from the broader disclosure of the prior art.  See MPEP 2123.  If applicant is of the position that the claimed N upper limit of 0.02 weight percent is critical and significant over the overlapping N range of Kimura et al., the examiner cannot concur absent concrete evidence to the contrary, which applicant has not provided.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734